Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment

1.	The amendment filed January 27, 2022, is acknowledged and has been entered.  

Election/Restrictions and Reasons for Allowance
2.	In view of the allowability of the claimed products, Group II, has been rejoined and considered for patentability.  The claims drawn to the methods of treating cancer are also allowable.  Notably, the specification reasonable establishes that the claimed antibody would treat cancer by bridging TIM-3 expressing cells and PD-L1 cells to enhance T cell anti-tumor response which resulted in reduced tumor growth in mouse models of cancer and no objective evidence could be found to doubt the specification (see specification at pages 23-27).  Furthermore, FOLFOX and FOLFIRI are abbreviations for chemotherapy containing (leucovorin, fluorouracil, and oxaliplatin) or (leucovorin, fluorouracil, and irinotecan), respectively (see Neugut et al (CCC, 18(2):133-140, 2019, abstract only)). 
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971 ). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 17-23 been allowed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule, but can normally be contacted Monday through Friday, by phone or voicemail.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Respectfully,						
Brad Duffy							
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 11, 2022